
	
		I
		112th CONGRESS
		2d Session
		H. R. 5878
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2012
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  deductions allowed for education-related expenses and to extend the American
		  Opportunity Tax Credit.
	
	
		1.Short titleThis Act may be cited as the
			 Deductibility and Incentives to
			 Promote Learning Opportunities and Maximize Assistance Act of
			 2012 or as the DIPLOMA Act of 2012.
		2.Deduction for
			 higher education expenses
			(a)Elimination of
			 dollar limitation for qualified tuition and related expenses
			 deductionSubsection (b) of
			 section 222 of the Internal Revenue Code of 1986 (relating to qualified tuition
			 and related expenses) is amended to read as follows:
				
					(b)Limitation based
				on adjusted gross income
						(1)In
				generalIn the case of a taxpayer whose adjusted gross income for
				a taxable year exceeds $80,000 ($160,000 in the case of a joint return), the
				amount of the deduction allowed under subsection (a) for the taxable year shall
				be zero.
						(2)Adjusted gross
				incomeFor purposes of this
				subsection, adjusted gross income shall be determined—
							(A)without regard to
				this section and sections 199, 911, 931, and 933, and
							(B)after application
				of sections 86, 135, 137, 219, 221, and
				469.
							.
			(b)TerminationSubsection
			 (e) of section 222 of such Code is amended by striking December 31,
			 2011 and inserting December 31, 2017.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			3.Interest and
			 principal on education loans
			(a)Expansion of
			 deduction for interest on education loans To include principal
			 paymentsSection 221 of the Internal Revenue Code of 1986
			 (relating to interest on education loans) is amended—
				(1)in subsection (a),
			 by striking interest paid and inserting interest and
			 principal paid,
				(2)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g),
			 respectively,
				(3)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Limit on period
				deduction allowedWith respect to principal paid on any qualified
				education loan after the first 60 months (whether or not consecutive) in which
				principal payments are required, a deduction shall not be allowed under this
				section. For purposes of this paragraph, any loan and all refinancings of such
				loan shall be treated as 1 loan. Such 60 months shall be determined in the
				manner prescribed by the Secretary in the case of multiple loans which are
				refinanced by, or serviced as, a single loan and in the case of loans incurred
				before the date of the enactment of this
				section.
						,
				and
				(4)in the heading, by
			 striking Interest and inserting
			 Interest and
			 principal.
				(b)Clerical
			 amendmentsThe item relating to section 221 in the table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended to
			 read as follows:
				
					
						Sec. 221. Interest and principal on
				education
				loans.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			4.Extension of
			 American Opportunity Tax Credit
			(a)In
			 generalSubsection (i) of
			 section 25A of the Internal Revenue Code of 1986 is amended by striking
			 in 2009, 2010, 2011, or 2012 in the matter preceding paragraph
			 (1) and inserting after 2008 and before 2018.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
